Citation Nr: 1707009	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 (back) and May 2013 (hearing loss, tinnitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims file is currently with the RO in Manila, the Republic of the Philippines.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

The Board notes that the Veteran did not file a timely substantive appeal with respect to his claims for bilateral hearing loss and tinnitus.  However, at the Veteran's January 2016 BVA hearing the presiding VLJ noted that she was waiving the timeliness of the substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  The Board therefore has listed these issues above. 

The Board notes that additional evidence has been associated with the claims file following the issuance of the November 2015 Statement of the Case (SOC) and July 2013 Supplemental Statement of the Case (SSOC).  However, in a March 2016 statement the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such evidence.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's back disability is attributed to service. 

2.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss and tinnitus that are etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  A back disability was incurred during active service.  38 U.S.C.A.  §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus were incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Back Disability

In-service treatment records do not note specific treatment for a back disability.   The Veteran asserts that he injured his back in October 1980, while on active duty.  In a December 2009 statement, regarding the October 1980 accident, the Veteran reported that at the time of the incident his duties included setting temporary buoys and correcting hazards to navigation.  He reported that on the date of his injury, he and one deckhand responded to a report of a buoy that had blown off its position due to bad weather in the St. Lucie Inlet.  He stated that there was severe weather and his injury occurred while the deckhand was giving him steering calls to position the temporary buoy.  He noted that both of them were holding the weights steady on the gun wall and that he was also running the boat.  The Veteran reported that the weights slipped off the gun wall into the sea jerking his back.  

While not noted in the service records, the Veteran has submitted a December 2009 statement from K. D. a registered nurse who attests that she was dating the Veteran at the time of the October 1980 back injury.  She reported that at the time of the accident the Veteran had told her he was setting a temporary buoy under rough conditions when the injury occurred.  She recalled that his statement was confirmed by at least one other member of the Coast Guard unit at that time.  She noted that the Veteran had been immobilized for a number of days and that during this period she had brought him food.  She recalled that the Veteran had been seen by an orthopedic surgeon in Fort Pierce, and that a day or two later he went down to Fort Lauderdale to see another doctor for a second opinion.  She recalled that the Veteran wore a back brace and took prescribed pain medication.

The Veteran also submitted a December 2009 statement from his father, a practicing anesthesiologist.  He reported that sometime around the fall of 1980 the Veteran had informed him that he had injured his back setting a buoy under rough weather conditions.  He recalled the Coast Guard sending him to an orthopedic surgeon and prescribing him pain medication and a back brace.  The Veteran's father had recommended that the Veteran see an orthopedic surgeon known to him in Fort Lauderdale for a second opinion.  He recalled this other doctor agreeing to see his son as a professional courtesy, and that he provided the Veteran with a more substantial back brace than he had received from the Coast Guard.  He noted that the Veteran had been immobilized for a number of days after his injury and that following his injury the Veteran was unable to play racquetball but would still see his father on a weekly basis. 

The Board finds the Veteran's statements regarding the purported in-service injury have remained consistent throughout the years.  The statements submitted by his father and his girlfriend additionally support his account of his back injury in service.  The Board finds their statements credible, although the extent of the in-service injury remains unclear.

Next, post-service evidence reflects continuing back problems.  The Veteran reports that he has continued to suffer from back problems since service.  He attributes his back issues to his in-service accident.  The Veteran has been diagnosed with lumbar stenosis secondary to degenerative process vs. old herniated nucleus pulposus injury.  See March 2016 Private Medical Certificate.

Further, supporting his claim is a March 2016 private orthopedic surgeon's statement that he had reviewed the Veteran's history and medical records and examined the Veteran.  He noted the Veteran's reports of injuring his back during his tour in the US Coast Guard.  On physical examination it was noted that the Veteran had limited range of motion of the lumbar area.  It was noted that X-rays showed osteophytes on the L4 vertebrae and lumbar stenosis.  He stated that the Veteran had lumbar stenosis secondary to degenerative process vs. old herniated nucleus pulposus injury, likely related to the 1980 service injury.

Also supporting a nexus between the Veteran's in-service injury and his current disability is a December 2009 statement from his father, an anesthesiologist.  In his statement he acknowledges that although he is not a radiologist he has had training in and exposure to radiology in his field of anesthesia.  He reported that he had viewed his son's back X-ray shortly after his injury in 1980 and agreed with the recommendations of Dr. M.  He reported that recently he viewed a back X-ray of his son from November 2005 and found an injury consistent with that revealed from the 1980 X-ray.  There are no other opinions of record. 

Resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current back disability and his service.  As all elements of service connection have been satisfied, service connection for a back disability is granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d) (2016).  The nature and extent of the disorder is not before the Board at this time.  

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of in-service noise exposure.  Service treatment records include a May 1978 note which reflects concerns by the Veteran that he was experiencing problems with his hearing.  He reported that he was not hearing complete orders to complete his duties and this had caused dangerous conditions for himself and others as well as the ships equipment.  A hearing consultation at that time noted recurrent episodes of hearing decrease and that the Veteran had failed tests for hearing before but had then later passed them.  It was noted that his ears were clear and tympanic membranes were normal. 
In a March 1980 Medical Surveillance Questionnaire the Veteran reported that he was exposed to noisy engines in service.  The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  As noted above, the Veteran complained of hearing issues in service.  Additionally, he is the recipient of a Marksman Rifle Medal and Pistol Expert Medal.  The Board will concede in-service noise exposure. 

Post-service treatment records show complaints of, and treatment for, hearing loss.
The Veteran was afforded a VA examination in February 2015.  The VA examiner found that the Veteran did not have hearing loss for VA purposes under 38 C.F.R. § 3.385 and declined to provide an etiological opinion.  Nevertheless, the Veteran has submitted a March 2016 statement from a private treating physician and fellow in ear, nose and throat disease.  She specifically noted that an October 2010 treatment record did show noise induced hearing loss, at least in the left ear due to a dip in the audiogram.  The Board notes that a February 2016 private audiogram reflects hearing loss at 4000 Hz., bilaterally, meeting the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385 (2016).  In a February 2016 statement, the private treating physician noted that the Veteran had been diagnosed with moderate sensorineural hearing loss in both ears and it was suggested that the Veteran be fitted with hearing aids. 

In light of the Veteran's credible statements regarding in-service noise exposure and continuity of symptomatology since service, the statements of the March 2016 private physician, and his current diagnosis of hearing loss, the Board gives the Veteran the benefit of the doubt and finds that service connection for bilateral hearing loss is warranted. Further discussion of the evidence is simply not warranted.

Tinnitus

The Veteran alleges that he suffers from tinnitus in both ears due to in-service noise exposure.  As noted above, the Veteran reported in a March 1980 Medical Surveillance Questionnaire that he was exposed to noisy engines in service.  The Veteran reports constant ringing in his ear following separation from service.  

Tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is 'medical in nature.'  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, as a disorder that is identified purely on perceived symptoms, he is competent to testify about the presence of tinnitus, if his testimony is credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that records in the claims file and his January 2016 BVA hearing testimony confirm the Veteran's reports of long-standing tinnitus.  The Board notes that a February 2015 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  This opinion appears to be based, in part, because the Veteran's service treatment records do not reflect hearing loss in service.  The Board finds this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board does note the VA examiner's statements that the Veteran's primary specialty in service of MK1 indicates highly probable noise exposure and that his military specialty of JAG officer afterwards is consistent with a low probability of noise exposure. There are no other opinions of record. 

The Board has considered that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.

While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent statements, his credible testimony at his January 2016 BVA hearing, the inherently subjective nature of audiological symptomatology, and his service that included acoustic trauma, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.


ORDER

Service connection for a back disability is granted. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


